Citation Nr: 0321416	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 RO decision that denied the 
veteran's claim of service connection for schizophrenia.  It 
is noted that the veteran requested a Travel Board hearing in 
his September 1999 substantive appeal.  The hearing was 
scheduled but, according to the veteran's representative, the 
veteran later cancelled such.  It is noted that he did not 
request that the hearing be rescheduled.  As such, the Board 
may proceed with appellate review of his claim. 


FINDING OF FACT

Schizophrenia was first noted nearly one decade after the 
veteran's service discharge; any current schizophrenia is not 
related to a disease or injury in service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the February 1998 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the rating decision, statement of the case (issued in 
February 1999) and VCAA letter (issued in April 2003) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for a 
psychiatric disability.  Pertinent VA records are on file.  
VA has done everything reasonably possible to assist the 
veteran.  The evidence on file is adequate to evaluate his 
claim of service connection for a psychiatric disability 
(schizophrenia), and the Board may proceed with appellate 
review of his claim. 

The SOC and the April 2003 VCAA letter provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why the 
evidence on file was insufficient to grant service connection 
for schizophrenia.  The veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for a psychosis may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the claims file shows that there are no 
complaints, treatment, or a diagnosis of any psychiatric 
problems during the veteran's period of service (1972-1974).  
At the time of his enlistment examination in May 1972 and at 
the time of his separation examination in September 1974, his 
psychiatric system was normal. 

There is no evidence of any psychiatric problems until late 
1982, nearly one decade after the veteran's service 
discharge.  Specifically, medical evidence beginning in 1982 
and onward shows that the veteran experienced psychiatric 
problems.  Treatment included repeated hospitalizations and 
outpatient treatment.  The diagnoses included schizophrenia, 
a schizotypal personality disorder with schizoid features, 
and reactive depression, among other things.  In August 1984, 
the veteran underwent a VA neuropsychiatric examination.  
Following an examination, the examiner noted that the veteran 
had always been quite schizoid.  The final diagnosis was 
chronic schizophrenia, paranoid type.  More recent evidence 
suggests that the veteran continues to experience psychiatric 
problems. 

In sum, with regard to the etiology of the veteran's current 
schizophrenia, it is noted that there is no medical evidence 
on file that shows that the veteran experienced psychiatric 
problems in service or within one year of his service 
discharge.  The first medical evidence of schizophrenia is 
nearly one decade after service.  There is no competent 
medical evidence on file which links any schizophrenia with a 
disease or injury in service. 

Finally, the Board notes that the veteran is competent to 
indicate that he experienced psychiatric problems in service; 
however, his opinion regarding the etiology of his current 
psychiatric problems (assuming such indeed exist, which first 
became manifest a decade after service) carries little 
probative value as he does not possess the requisite medical 
expertise gained through specialized training, experience, or 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, it is again noted that the most probative medical 
evidence on file fails to demonstrate that the veteran's 
schizophrenia was either incurred in or aggravated by service 
or was manifest within one year of his service discharge.  

It is noted that when the veteran was examined in 1984, a VA 
physician noted that the veteran had always been quite 
schizoid.  The Board finds this statement to be of limited 
probative value as it does not definitely or even remotely 
link the date of onset of the veteran's schizophrenia to 
service or within one year of his service discharge.  Again, 
the most probative evidence establishes that the veteran's 
schizophrenia is of remote onset and unrelated to any 
incident of service.
 
The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

